Appeal from an order of Family Court, Erie County (Carter, J.), entered July 26, 2002, which dismissed the petition seeking to relocate with the parties’ child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is granted.
Memorandum: We agree with petitioner mother that Family *932Court erred in dismissing her petition seeking to relocate with the parties’ minor child to the People’s Republic of China for a period of two school years, with arrangements to be made for extended periods of visitation with respondent father during Christmas vacations and the summer recess. “[E]ach relocation request must be considered on its own merits with due consideration of all the relevant facts and circumstances and with predominant emphasis being placed on what outcome is most likely to serve the best interests of the child” (Matter of Tropea v Tropea, 87 NY2d 727, 739). In this case, the record reflects that the parties’ child would have the unique experience of living in a foreign country and attending a renowned international school. We conclude that the relocation, which is for a limited two-year period with extended visitation periods with respondent, would be in the child’s best interests (see generally Matter of Gillard v Gillard, 241 AD2d 966). Present— Pine, J.P., Wisner, Kehoe, Burns and Gorski, JJ.